[J-44-2020] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


    COMMONWEALTH OF PENNSYLVANIA,                 :   No. 69 MAP 2019
                                                  :
                      Appellant                   :   Appeal from the Order of the
                                                  :   Superior Court at No. 1091 MDA
                                                  :   2018 dated March 7, 2019 Affirming
               v.                                 :   in Part and Reversing in Part the
                                                  :   Order of the Franklin County Court
                                                  :   of Common Pleas, Criminal
    BETH ANN MASON,                               :   Division, at No. CP-28-CR-0002352-
                                                  :   2017 dated June 26, 2018.
                      Appellee                    :
                                                  :   ARGUED: May 19, 2020


                                  DISSENTING OPINION


JUSTICE WECHT                                            DECIDED: March 25, 2021
        As I have explained in the past,1 this Court’s Wiretap Act decisions have strayed

impermissibly from the statute’s unambiguous language. Unlike the Majority, I would

overturn those flawed decisions today.

                                             I.

        The Wiretap Act contains a statutory suppression remedy that extends to non-

constitutional violations. Specifically, the suppression provision forbids, among other

things, the disclosure of “the contents of any . . . oral communication” in any judicial



1       See PSP v. Grove, 161 A.3d 877, 906 (Pa. 2017) (Wecht, J., concurring) (“It never
was necessary or warranted to engraft the constitutional standard for ascertaining a
reasonable expectation of privacy onto this definition, and doing so both contravened the
statute’s plain language and limited the clear scope of the elevated protection that it
sought to provide, effectively rewriting the statute to conform to a lower standard that the
legislature did not choose to employ.”).
proceeding.2    Because Pennsylvania’s Wiretap Act embodies a “two-party consent”

approach, the statute defines an “oral communication” as “[a]ny oral communication

uttered by a person possessing an expectation that such communication is not subject to

interception under circumstances justifying such expectation.”3         In other words,

suppression is warranted under the Act when a speaker justifiably expects that his or her

communication will not be recorded.

       This statutory privacy shield, without question, was intended to provide greater

protection than the Fourth Amendment to the United States Constitution.4 Yet for over

twenty years now this Court has mistakenly applied the “reasonable expectation of

privacy” test—a standard used to determine whether a “search” has occurred under the

Fourth Amendment—in matters arising under the Wiretap Act. There is no justification

for this. The reasonable expectation of privacy test stems directly from the text of the

Fourth Amendment, which prohibits only “unreasonable searches and seizures.”5 But the

Wiretap Act, unlike the Fourth Amendment, does not turn on reasonable expectations of

privacy.   It requires only what it says on its face: a justifiable expectation of non-

interception.

       The regrettable fusion of these two distinct standards can be traced to Agnew v.

Dupler, 717 A.2d 519 (Pa. 1998), where the Court held that:



2      18 Pa.C.S. § 5721.1(a)(1).
3      18 Pa.C.S. § 5702.
4       See Commonwealth v. Spangler, 809 A.2d 234, 237 (Pa. 2002) (citing Michael S.
Lieb, E–Mail & the Wiretap Laws: Why Congress Should Add Electronic Communication
to Title III’s Statutory Exclusionary Rule and Expressly Reject a “Good Faith” Exception,
34 HARV. J. ON LEGIS. 393, 422 (1997) for the proposition that state wiretap acts “provide
greater protection than the Fourth Amendment”).
5      U.S. CONST. amend. IV (emphasis added).


                              [J-44-2020] [MO: Baer, J.] - 2
      In determining whether the expectation of non-interception was justified
      under the circumstances of a particular case, it is necessary for a reviewing
      court to examine the expectation in accordance with the principles
      surrounding the right to privacy, for one cannot have an expectation of non-
      interception absent a finding of a reasonable expectation of privacy. To
      determine the existence of an expectation of privacy in one’s activities, a
      reviewing court must first examine whether the person exhibited [a
      subjective] expectation of privacy; and second, whether that expectation is
      one that society is prepared to recognize as reasonable.
Id. at 523 (emphasis added).

      The Third Circuit has observed that Agnew marks a turning point in our Wiretap

Act jurisprudence given that the decision “squelched the distinction developing in some

lower court cases between a reasonable expectation of non-interception and an

expectation of privacy.”6 Truth be told, the Third Circuit is being charitable. The Agnew

court did not merely overrule a few lower court decisions. The Court disregarded the

plain language of the Wiretap Act and applied inapposite Fourth Amendment concepts

because it believed, incorrectly, that anyone who lacks a generalized expectation of

privacy (à la Katz7) necessarily should assume that their conversation is being recorded.

But, as the Superior Court has explained, many situations could arise in which an

individual possesses one expectation but not the other.

      [I]f one is being examined by his or her physician and knows from past
      experience that the doctor often carries a small tape recorder in a pocket to
      record patient interviews, one’s expectation of non-interception is nearly
      non-existent, but the expectation of privacy is still extremely high. On the
      other hand, if one is speaking with the town gossip at a public swimming
      pool under circumstances insuring that the gossip is not wearing a body


6     Kelly v. Borough of Carlisle, 622 F.3d 248, 257 (3d Cir. 2010).
7       Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring) (setting
forth the now familiar two-part test, which requires that the defendant possess “an actual
(subjective) expectation of privacy . . . that society is prepared to recognize as
‘reasonable’”); Smith v. Maryland, 442 U.S. 735, 740 (1979) (adopting Justice Harlan’s
two-part formula).



                               [J-44-2020] [MO: Baer, J.] - 3
        wire, one’s expectation of non-interception is very high, but the expectation
        of privacy is very low.8
        There are some who believe that Agnew’s holding, though clearly wrong as a

matter of statutory interpretation, is unlikely to make a difference in most cases. That is

so, the argument goes, because a person who has a reasonable expectation of privacy

under the Fourth Amendment will almost always justifiably expect that their words are not

being recorded and vice versa.       As the Superior Court’s decision below illustrates,

however, courts applying the reasonable expectation of privacy test often focus on

whether a person has a generalized expectation of privacy in a particular place.9 But an

analysis that hinges on such “constitutionally protected areas” makes no sense when the

only question is whether a justified expectation of non-interception exists.

        For example, the United States Supreme Court has held that no one has a

reasonable expectation of privacy in the area beyond a home’s curtilage (so-called “open

fields”).10   But the rationale for that holding—a belief that such areas “usually are

accessible to the public and the police in ways that a home, an office, or commercial

structure would not be”11—translates poorly in the Wiretap Act context.           Would a




8     Commonwealth v. McIvor, 670 A.2d 697, 700 (Pa. Super. 1996); see also Agnew,
717 A.2d at 525 (Nigro, J., concurring) (“[T]he expectation of non-interception and the
expectation of privacy involve two distinct inquiries.”).
9      Commonwealth v. Mason, 2019 WL 1084210, at *4 (Pa. Super. 2019) (citing cases
for the proposition that “employees have a reasonable expectation of privacy in certain
areas of their workplace”); see also Brief for Commonwealth at 17 (“[T]his Honorable
Court should not be ready to recognize that anyone, other than a parent, has a privacy
interest in the sleeping area of a child.”).
10     Oliver v. United States, 466 U.S. 170, 178 (1984) (“[A]n individual may not
legitimately demand privacy for activities conducted out of doors in fields, except in the
area immediately surrounding the home.”).
11      Id. at 179.



                               [J-44-2020] [MO: Baer, J.] - 4
reasonable person assume that he is being recorded whenever he converses in an open

field? I doubt it.

       In fact, faithful application of the Fourth Amendment’s reasonable expectation of

privacy test would eviscerate the Wiretap Act in almost all circumstances because the

law is clear that speakers generally lack a constitutional expectation of privacy in their

oral communications. In this regard, the United States Supreme Court has held that a

speaker loses any expectation of privacy in his words at the moment he utters them in

the presence of another.12 This means that applying Agnew’s literal holding would lead

to few if any conversations being protected by the Wiretap Act—a state of affairs which

the General Assembly surely did not intend.

       The time has come for this Court to repudiate Agnew’s atextual holding. When our

precedent conflicts with the plain language of a duly enacted statute, there are only two

reasonable approaches. We can either adhere to stare decisis and continue to apply the

flawed decision or we can instead choose to overturn it. Today’s Majority, apparently

unsatisfied with both of these options, neither overturns nor applies Agnew. Instead, the

Majority treats as precedential Agnew’s reasonable expectation of privacy test, only to

disregard that test a mere eight pages later.13 The Majority cannot have it both ways.

12     Smith, 442 U.S. at 743-44 (“This Court consistently has held that a person has no
legitimate expectation of privacy in information he voluntarily turns over to third parties.”);
Hoffa v. United States, 385 U.S. 293, 302 (1966) (“Neither this Court nor any member of
it has ever expressed the view that the Fourth Amendment protects a wrongdoer’s
misplaced belief that a person to whom he voluntarily confides his wrongdoing will not
reveal it.”); accord Lopez v. United States, 373 U.S. 427, 465 (1963) (Brennan, J.,
dissenting) (“The risk of being overheard by an eavesdropper or betrayed by an informer
or deceived as to the identity of one with whom one deals is probably inherent in the
conditions of human society. It is the kind of risk we necessarily assume whenever we
speak.”).
13    Compare Majority Opinion at 10 n.9 (quoting Agnew for the proposition that “one
cannot have an expectation of non-interception absent a finding of a reasonable
expectation of privacy”), with id. at 18 (holding that “persons in Appellee’s position do not



                               [J-44-2020] [MO: Baer, J.] - 5
Reciting one test and applying another is not “judicial restraint.”14 It is instead a recipe

for rampant confusion. And while I applaud the Majority for taking baby steps towards

discarding the reasonable expectation of privacy standard, today’s decision is sure to

puzzle lawyers and judges about whether Agnew remains good law moving forward.

       Put simply, a reasonable expectation of privacy is not a necessary element under

the Wiretap Act. As I have opined previously, Agnew “reflects an erroneous conflation of

statutory and constitutional standards, and unduly restricts the scope of the interest that

the Wiretap Act is intended to protect.”15 Agnew must be overruled explicitly. I would do

so today.

                                             II.

       In his concurring opinion, my learned colleague Justice Dougherty attempts to

frame my disagreement with the Majority as a dispute about the role of precedent. While

I am more than happy, as always, to discuss and debate my views on stare decisis—an

imprecise doctrine about which many jurists disagree—Justice Dougherty seems to be

missing the point. What separates my method from the Majority’s is not a different

conception about how willing courts should be to repudiate past erroneous decisions.

Rather, what makes the Majority’s position so indefensible is that it neither overturns nor

applies the rule announced in Agnew. This ignore-without-overruling approach can be

called many things, but respectful of stare decisis it is not. Justice Dougherty’s valentine

to settled precedent might be more persuasive if he hadn’t delivered it while

simultaneously joining an opinion that dodges binding precedent.


have a justifiable expectation that their oral communications will not be subject to
interception while they are in a child’s bedroom (emphasis added)).
14     Majority Opinion at 10 n.9.
15     Grove, 161 A.3d at 902 (Wecht, J., concurring).



                              [J-44-2020] [MO: Baer, J.] - 6
       Nevertheless, given the risk that some readers might mistake Justice Dougherty’s

personal conception of stare decisis for the only legitimate view on the matter, I feel

compelled to respond with a few points that have been omitted from the Concurrence.

To begin with, stare decisis (meaning “to stand by things decided”16) is not an absolute

rule. As the mountain of decisions overturned by courts every year would suggest, stare

decisis “is not an inexorable command to be followed blindly when such adherence leads

to perpetuating error.”17 Thus, when our prior decisions have “distorted the clear intention

of the legislative enactment and by that erroneous interpretation permitted the policy of

that legislation to be effectively frustrated,” this Court has “no alternative but to rectify our

earlier pronouncements and may not blindly adhere to the past rulings out of a deference

to antiquity.”18

       Furthermore, neither the Majority nor the Concurrence argue that Agnew was

correctly decided, and stare decisis “isn’t supposed to be the art of methodically ignoring

what everyone knows to be true.”19 As I explained in the previous section, the Agnew

16      Stare Decisis, BLACK’S LAW DICTIONARY (11th ed. 2019); see also Super Stare
Decisis, BLACK’S LAW DICTIONARY (11th ed. 2019) (“The theory that courts must follow
earlier court decisions without considering whether those decisions were correct. Critics
argue that strict adherence to old decisions can result in grave injustices and cite as an
example the repudiation of Plessy v. Ferguson, 163 U.S. 537 (1896) by Brown v. Board
of Education, 347 U.S. 483 (1954).”).
17     Commonwealth v. Small, 238 A.3d 1267, 1285 (Pa. 2020) (quoting Stilp v.
Commonwealth, 905 A.2d 918, 967 (Pa. 2006)). To be fair, Justice Dougherty evidently
subscribes to the view that not all precedents are created equal. See Concurring Opinion
at 5 n.2 (Dougherty, J.). But I must confess, I am unfamiliar with the apparent principle
that the Court’s decisions are less authoritative when they were “decided just months
ago.” Id.
18     Id. (quoting Mayhugh v. Coon, 331 A.2d 452, 456 (Pa. 1975)).
19    Ramos v. Louisiana, ___ U.S. ___, 140 S.Ct. 1390, 1405 (2020) (citing R. CROSS
& J. HARRIS, PRECEDENT IN ENGLISH LAW 1 (4th ed. 1991) (attributing this aphorism to
Jeremy Bentham)).



                                [J-44-2020] [MO: Baer, J.] - 7
Court plainly erred by departing from the text of the Wiretap Act and imposing instead an

unworkable judge-made rule which bears no resemblance to the statutory text that

allegedly justified it. And while Justice Dougherty might prefer to leave bad enough alone,

I personally have never been of the view that “we must consecrate the mere blunders of

those who went before us, and stumble every time we come to the place where they have

stumbled.”20

       In advocating for everlasting adherence to Agnew’s unsound holding, Justice

Dougherty underscores that the legislature has amended Section 5702 of the Wiretap Act

four times post-Agnew.21       This is a potentially significant fact because courts may

presume that, when this Court interprets “certain statutory language and that language is

retained in subsequent amendments to the same statute, the legislature approved of and

intended to uphold that interpretation.”22 But that presumption is just one of many that

exist to help courts ascertain the intent of the General Assembly in difficult cases. The

default rule—indeed, the most important rule when it comes to statutory interpretation—

is that the best indication of the General Assembly’s intent is the plain language of the

statute.23

       In any event, the view that legislative inaction signifies tacit approval of even our

most flawed decisions is not one that I share. It is well-settled that the burden of correcting


20      McDowell v. Oyer, 21 Pa. 417, 423 (Pa. 1853) (“A palpable mistake, violating
justice, reason, and law, must be corrected, no matter by whom it may have been made.
There are cases in our books which bear such marks of haste and inattention, that they
demand reconsideration.”).
21     Concurring Opinion at 4 (Dougherty, J.).
22     PSP v. Jet-Set Rest., LLC, 191 A.3d 817, 823 (Pa. 2018).
23   See 1 Pa.C.S. § 1921(b) (“When the words of a statute are clear and free from all
ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.”).



                                [J-44-2020] [MO: Baer, J.] - 8
our own errors does not rest entirely on the shoulders of the General Assembly.24 And

given the many possible explanations for legislative inaction, we “walk on quicksand when

we try to find in the absence of corrective legislation a controlling legal principle.”25 Thus,

the presumption that Justice Dougherty embraces should control only when there are

legitimate reasons to assume that the General Assembly’s inaction holds interpretive

significance.

       This approach is entirely consistent with the Statutory Construction Act, which

could not be clearer that our primary goal when interpreting statutes must be to ascertain

the intent of the General Assembly.26 It also tells us, in no uncertain terms, that the best

indication of the General Assembly’s intent is the plain language of the statute.27 In other

words, no presumption or canon should ever be used to disregard otherwise

unambiguous statutory text. After establishing these fundamental principles, the very

next section lists five non-exclusive presumptions that “may be used”28 to ascertain the

legislature’s intent—one of which is the presumption that the General Assembly intends

subsequent statutes to be interpreted consistently with this Court’s earlier decisions on




24     Small, 238 A.3d at 1285 (“[T]his Court’s departure from the plain language of a
statute should not be viewed categorically as placing the burden upon the General
Assembly to detect our error and to marshal the resources to correct it.”).
25     Helvering v. Hallock, 309 U.S. 106, 121 (1940).
26      1 Pa.C.S. § 1921(a) (“The object of all interpretation and construction of statutes
is to ascertain and effectuate the intention of the General Assembly.”).
27      Id. § 1921(b) (“When the words of a statute are clear and free from all ambiguity,
the letter of it is not to be disregarded under the pretext of pursuing its spirit.”).
28    Id. § 1922 (“In ascertaining the intention of the General Assembly in the enactment
of a statute the following presumptions, among others, may be used[.]” (emphasis
added)).



                               [J-44-2020] [MO: Baer, J.] - 9
the same subject. We should not invoke these explicitly non-mandatory presumptions as

holy writ.

       Any attempt to treat as gospel a non-exclusive list of non-mandatory presumptions

(which, in any event, cannot be used to negate a statute’s plain language) cannot be

taken seriously. The Section 1922 presumptions are optional, though potentially useful,

tools for ascertaining legislative intent in the event of ambiguity.29 When the General

Assembly instructs judges that they “may” do something, that necessarily suggests that

they also may not. Indeed, in some cases, more than one of the listed presumptions will

apply; yet those presumptions will weigh in favor of divergent conclusions, making it

impossible to apply all of them.

       To understand the weakness of Justice Dougherty’s claim that Section 1922(4)

circumscribes our judicial discretion here, consider one of the other listed presumptions,

which states that the General Assembly does not intend to pass unconstitutional

statutes.30 Taken to its logical conclusion, Justice Dougherty’s understanding of the

Statutory Construction Act would prevent courts from ever striking down statutes on

constitutional grounds. When faced with a plainly unconstitutional enactment, we would

instead be forced to dream up an interpretation (no matter how strained) that passes

constitutional muster. Of course, that is not what the legislature intended, which is why

the presumptions are both discretionary and subservient to the principle that a statute’s

plain language is the best indication of legislative intent.31

29     Id.; accord Small, 238 A.3d at 1285 (“Although the Commonwealth’s point is well-
taken, we do not view the asserted presumption to be controlling. Application of this
presumption is discretionary, not mandatory.”).
30     1 Pa.C.S. § 1922(3) (courts may presume that “the General Assembly does not
intend to violate the Constitution of the United States or of this Commonwealth”).
31     Notably, other presumptions in Section 1922—in particular the presumption that
the legislature does not intend “absurd” or “unreasonable” results—are intentionally



                               [J-44-2020] [MO: Baer, J.] - 10
      Put simply, the Section 1922(4) presumption should be afforded controlling weight

only when there are legitimate reasons to assume that the General Assembly’s inaction

holds interpretive significance. Here, there are many reasons to suspect otherwise. For

one thing, while Justice Dougherty focuses on the number of amendments to Section

5702 after Agnew,32 he fails to mention that Section 5702 is a definitional provision

containing more than thirty terms that have nothing to do with the issue that we addressed

in Agnew. For example, one of the four post-Agnew amendments that Justice Dougherty

highlights simply added the term “suspected criminal activity” to Section 5702’s list of

defined terms.33 But the insertion of that definition is irrelevant to the question we

addressed in Agnew, which concerned only whether a particular communication

constituted an “oral communication” under the Act.34

      Indeed, only one of the four amendments that Justice Dougherty touts (Act 22 of

2017) modified the Wiretap Act’s definition of an “oral communication.” Justice Dougherty

emphasizes that this piece of legislation was passed “shortly” after our Court decided

Grove, a case in which I authored a concurring opinion pointing out that the Agnew Court




vague and open to interpretation by judges. 1 Pa.C.S. § 1922(1) (courts may presume
that “the General Assembly does not intend a result that is absurd, impossible of
execution or unreasonable”).
32     Concurring Opinion at 4 (Dougherty, J.) (“[I]n the twenty-two-year span since we
decided Agnew, the legislature has amended Section 5702 of the Wiretap Act four times,
and yet it has never once seen fit to statutorily alter Agnew’s interpretation of the term
“oral communication.” (emphasis in original)).
33    See 2002, Dec. 9, P.L. 1350, No. 162, § 3.
34     The 2020 amendment that Justice Dougherty mentions, see Concurring Opinion
at 6 (Dougherty, J.), is similarly irrelevant. That legislation merely added a new criminal
offense to the Wiretap Act’s “crime of violence” definition. See 2020, Jun. 5, P.L. 246,
No. 32, § 2.



                             [J-44-2020] [MO: Baer, J.] - 11
almost certainly misinterpreted Section 5702.35 In Justice Dougherty’s view, this timing

strongly suggests that the General Assembly agrees with the Agnew and Grove

majorities’ interpretations of what constitutes an “oral communication.”36

       The wild guess underlying Justice Dougherty’s argument—that legislative inaction

signals the General Assembly’s agreement with our holding in Agnew—becomes

increasingly dubious the closer one looks. Consider first the timing of Act 22. When

Justice Dougherty says that the legislature amended Section 5702 “shortly after we

issued our decision in Grove,” he is not kidding.37 We decided Grove on June 20, 2017,

while the Senate and House passed Act 22 on June 27, 2017 and June 28, 2017,

respectively. Needless to say, any legislative response to our debate in Grove would not

have materialized in Act 22 given that introducing and passing legislation is rarely a one-

week affair. In fact, the bill that ultimately became Act 22 was introduced in the Senate

approximately three months earlier, in late March 2017. And that bill was itself largely a

reintroduction of a measure that had passed in the Senate during the 2015-2016 session

before stalling in the House.38

       Consider also what Act 22 actually accomplished. Justice Dougherty’s portrayal

of Act 22 as some sort of back-to-basics reconsideration of the Wiretap Act’s “oral

communication” definition is incorrect. The law had one main purpose: to authorize the

use of police body-cameras. To accomplish this, one small part of Act 22 modified

35    Concurring Opinion at 4 (Dougherty, J.); see Grove, 161 A.3d at 906 (Wecht, J.,
concurring).
36     Concurring Opinion at 4 (Dougherty, J.) (“The legislature’s decision in this regard
might strongly suggest it actually found Agnew’s interpretation of Section 5702 to be
consistent with legislative intent.”).
37     Id.
38     See S.B. 976, Regular Session 2015-2016.



                              [J-44-2020] [MO: Baer, J.] - 12
Section 5702 to explicitly exclude from the definition of an “oral communication” any

communication “made in the presence of a law enforcement officer on official duty who is

in uniform or otherwise clearly identifiable as a law enforcement officer and who is using

an electronic, mechanical or other device which has been approved . . . to intercept the

communication in the course of law enforcement duties.”39 Yet Justice Dougherty would

have us believe that the General Assembly, by passing a law authorizing police body-

cameras (amid a national push for similar legislation, no less) clearly and manifestly

approved of Agnew’s nineteen-year-old misreading of Section 5702.40

       To call that theory strained would be an understatement. I would be shocked if

even a single legislator who voted for Act 22 believed that he or she was engrafting the

Fourth Amendment’s reasonable expectation of privacy test onto the Wiretap Act’s “oral

communication” definition.

       Finally, consider Justice Dougherty’s assumption that the General Assembly

absolutely would have legislatively overturned Agnew if it disagreed with the decision.

This too involves a great deal of speculation. While the Wiretap Act is a far-reaching

piece of legislation, our erroneous decision in Agnew thankfully affects only a small

number of litigants, namely, those with cases involving oral (rather than wire, electronic,

or stored) communications. Before Grove, Pennsylvania state courts had cited Agnew

only eleven times, with many of those decisions simply quoting Agnew’s recitation of the




39     18 Pa.C.S. § 5702.
40      Notably, this line of reasoning distorts the usual mode of statutory interpretation,
in which courts attempt to ascertain the intent of a specific General Assembly, i.e., the
one that enacted the statute in the first place. Justice Dougherty’s approach, by contrast,
attempts to divine the unlegislated desires of lawmakers who came along many years
after the enactment of the Wiretap Act and simply declined to make a fuss about Agnew.



                              [J-44-2020] [MO: Baer, J.] - 13
applicable standard of review.41 Others mentioned Agnew only in passing, while at least

one decision cited Agnew but misstated its holding.42 In other words, the Court’s blunder

in Agnew has had few, if any, real-world consequences to date. And legislatures, by their

very nature, are reactive institutions that must triage countless legislative priorities. So,

while it’s unsurprising that the General Assembly quickly enacted corrective legislation

after our decision holding that multi-jurisdictional DUI checkpoints are illegal,43 Agnew’s

potential harms are far less immediate and far too hypothetical to serve as a useful

comparison.

       As these flaws in Justice Dougherty’s analysis illustrate, courts must always avoid

rote, uncritical application of interpretive doctrines, especially when doing so requires us

to make dubious assumptions about the General Assembly’s intent. The various tools of

statutory interpretation, if applied carelessly, can negate the most important presumption

of all: the principle that statutes mean what they say. Agnew was wrong when it was

decided and, unlike Justice Dougherty, I do not believe that the mere passage of time has

transformed that wrong decision into a correct one.


41      See, e.g., Scampone v. Highland Park Care Ctr., LLC, 57 A.3d 582, 596 (Pa. 2012)
(citing Agnew for the standard of review applicable to the grant of a compulsory nonsuit);
Berger v. Peco Energy Co., 2016 WL 5266623, at *5 (Pa. Super. 2016) (same); Branham
v. Rohm & Haas Co., 2013 WL 5763133, at *4 (Pa. Super. 2013) (same); Swank v.
Breakneck Creek Reg’l Auth., 2008 WL 9398671, at *3 (Pa. Cmwlth. 2008) (same).
42     Commonwealth v. Kunkel, 2013 WL 11255699, at *7 (Pa. Super. 2013) (citing
Agnew in passing); Commonwealth v. McNeil, 808 A.2d 950, 957 n.8 (Pa. Super. 2002)
(stating incorrectly that “[Agnew] held that the police officer’s conversations were not oral
communications within the meaning of the Wiretap Act because Agnew did not have a
reasonable expectation that the contents of the discussion would not be intercepted.”
(emphasis added)).
43     See Concurring Opinion at 6 n.3 (Dougherty, J.) (discussing the General
Assembly’s response to our decision in Commonwealth v. Hlubin, 208 A.3d 1032, 1052
(Pa. 2019)).



                              [J-44-2020] [MO: Baer, J.] - 14
       One common rationale for the doctrine of stare decisis is that it “contributes to the

actual and perceived integrity of the judicial process.”44 If our goal is to contribute to the

integrity of the judicial process, we should abandon, rather than perpetuate, the fiction

that failing to admit this Court’s past errors is a noble endeavor. Fortunately, a proper,

nuanced understanding of stare decisis does not prevent us from reexamining Agnew.

When a prior decision was obviously mistaken and this Court is unwilling to defend it (or

even apply it), blind obedience to stare decisis is unwarranted.

                                             III.

       Turning to the specific facts before us, I disagree with the Majority’s conclusion

that Beth Ann Mason lacked a justified expectation that her oral communications would

not be intercepted in her employer’s home. The Majority’s entire analysis hinges on the

correctness of a single proposition: that the use of recording devices to monitor child care

workers is “ubiquitous.”45 The implication, of course, is that nannying is an occupation in

which constant surveillance is the norm, to be expected by any reasonable caregiver.

The Majority offers no support for this assertion, which strikes me as quite dubious. My

own instinct—admittedly no more scientific than the Majority’s—is that most parents are

reluctant to place their children (and homes) in the custody of people they do not trust.46


44     Payne v. Tennessee, 501 U.S. 808, 827 (1991).
45     Majority Opinion at 19.
46      While I agree with the Majority that the term “nanny cam” has, to some extent,
permeated our shared lexicon, I reject the notion that nanny cams are ubiquitous simply
because society has a name for them. See Majority Opinion at 19 (“Notably, the use of
recording devices in homes as a means for parents to monitor people hired to care for
their children have become so commonplace that these devices are often referred to as
“nanny cams.” That is to say that the expectation that a childcare worker is going to be
recorded in their employer’s home is so ubiquitous in our society that we have a name for
it.”). To state the obvious, not everything that has a name is ubiquitous. Pandas?
Lamborghinis? Xylophones?



                              [J-44-2020] [MO: Baer, J.] - 15
       More importantly, as explained above, the Wiretap Act’s requirement of a justified

expectation of non-interception under the circumstances was never intended to be a high

bar. Most people in most situations generally assume (correctly) that they are not being

recorded. Thus, as before, “I have no trouble concluding that this expectation [of non-

interception] is justifiable in the vast majority of instances in which people speak, and

becomes unjustifiable only in the presence of some indicia that one’s utterances are being

intercepted.”47

       Because no such indicia are present here, Mason’s words constituted an “oral

communication” under the Wiretap Act. Accordingly, the lower courts correctly held that

the portion of audio in which Mason can be heard telling the victim to “shut up” was

inadmissible. Because the Majority concludes otherwise, I respectfully dissent.




47     Grove, 161 A.3d at 905-06 (Wecht, J., concurring).


                             [J-44-2020] [MO: Baer, J.] - 16